Citation Nr: 1404579	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  06-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for psoriatic arthritis.  

2.  Entitlement to an evaluation in excess of 30 percent for hepatitis C.  

3.  Entitlement to an evaluation in excess of 10 percent for psoriasis and eczema.  

4.  Entitlement to a compensable evaluation for colitis.  

5.  Entitlement to a compensable evaluation for celiac disease.  

6.  Entitlement to an evaluation in excess of 60 percent for chronic fatigue syndrome.  

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for bronchitis, to include as secondary to hepatitis C.

9.  Entitlement to service connection for sleep apnea, to include as secondary to hepatitis C.

10.  Entitlement to service connection for polyarthralgia, to include as secondary to hepatitis C.

11.  Entitlement to service connection for fatty liver disease, to include as secondary to hepatitis C.

12.  Entitlement to service connection for fibromyalgia, to include as secondary to hepatitis C.

13.  Entitlement to service connection for premature ventricular contractions and sinus bradycardia, to include as secondary to hepatitis C.

14.  Entitlement to an effective date earlier than June 1, 2000, for a total disability rating based on individual unemployability (TDIU).

15.  Entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran initially filed his application for a TDIU in June 1997, which was denied in a November 1997 rating decision.  The Veteran appealed that decision and it was remanded by the Board in February 2000 and June 2003 until the RO granted a TDIU in a June 2005 rating decision with an effective date of June 1, 2000.  In correspondence dated in October 2005, the Veteran argued that he should be entitled to an effective date earlier than June 1, 2000, and alleged "clear and unmistakable error" (CUE) in the RO's decision.  The RO subsequently developed it as a CUE claim.  However, at that time, there was no final adverse RO or Board decision that could be subject to a CUE attack; thus, as a matter of law, he could not assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  Rather, the Board finds that the claim is better characterized as stated above and should be developed by the RO as such.  

This claim was previously before the Board in February 2010, at which time the Board remanded the it for additional development.  Additional development is needed before the claim can be decided on the merits, with the exception of the issues of service connection for bronchitis and premature ventricular contractions and sinus bradycardia.

The issues of entitlement to an evaluation in excess of 60 percent for chronic fatigue syndrome, an evaluation in excess of 40 percent for psoriatic arthritis; an evaluation in excess of 30 percent for hepatitis C; an evaluation in excess of 10 percent for psoriasis and eczema; to compensable evaluations for colitis and celiac disease; service connection for bilateral hearing loss, sleep apnea, polyarthralgia, fatty liver disease, and fibromyalgia; an effective date earlier than June 1, 2000 for a TDIU; and to DEA under the provisions of 38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2012 written statement, the Veteran withdrew his appeal for entitlement to service connection for bronchitis, to include as secondary to hepatitis C.

2.  In a July 2012 written statement, the Veteran withdrew his appeal for entitlement to service connection for premature ventricular contractions and sinus bradycardia, to include as secondary to hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bronchitis, to include as secondary to hepatitis C, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for premature ventricular contractions and sinus bradycardia, to include as secondary to hepatitis C, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeals of service connection for bronchitis and premature ventricular contractions and sinus bradycardia, to include as secondary to hepatitis C, in a July 2012 statement, and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bronchitis, to include as secondary to hepatitis C, is dismissed.

The appeal as to the issue of entitlement to service connection for premature ventricular contractions and sinus bradycardia, to include as secondary to hepatitis C, is dismissed.


REMAND

The February 2010 Board remanded the claim in order for the Veteran's Social Security records to be obtained.  The Veteran submitted a copy of the Social Security decision but the underlying medical records are not of record.  VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  Such efforts will be ended only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  VA may conclude that no further efforts are required to obtain Federal records when the department or agency advises VA that the requested records do not exist or that the custodian of the records does not have them.  38 C.F.R. § 3.159(c)(2).  Therefore, the Social Security records must be requested until they are obtained or there is a written response that they are not available.

The Veteran receives regular VA treatment.  Complete records of his VA treatment since February 2010 have not been physically or electronically associated with the claims folder and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 
   
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2010 to the present.

2.  Obtain the Veteran's Social Security records, including complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative or futile, it must be noted in the claims file and the Veteran must be informed in writing. 

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


